Citation Nr: 0015067	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder on 
either a direct basis or secondary to service-connected left 
foot and left knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The appellant served on active duty from April 1943 to 
January 1946, and from January 1951 to April 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
November 1998.


FINDINGS OF FACT

1.  Service medical records reflect that the appellant was 
injured in a parachute drop accident in October 1951, 
sustaining an injury to his left foot.  However, there is no 
evidence from service reflecting that he also injured his 
back.

2.  In December 1999, a VA orthopedic physician reviewed the 
evidence in the claims file and, after examining the 
appellant, opined that his low back disorder was possibly 
related to the 1951 parachute drop accident.


CONCLUSION OF LAW

A low back disorder manifested presently by spinal stenosis 
with multiple collapsed vertebrae from L1 to L4 was incurred 
during active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its decision of November 1999, the Board found this claim 
well grounded and remanded for additional development.  
38 U.S.C.A. § 5107(a) (West 1991).  The development requested 
on remand has been completed, to the extent possible, and the 
case has been returned to the Board for further appellate 
review.

The appellant is currently service connected for disabilities 
related to a parachute drop injury sustained in October 1951, 
specifically, residuals of left foot sprain, with 
osteoarthritis and hallux rigidus, left great toe and 
possible old fracture, left knee, with chronic pain and some 
limitation of flexion.  The medical evidence reflects that he 
also has a low back disorder, presently diagnosed as spinal 
stenosis of the lumbar spine with multiple collapsed 
vertebrae from L1-L4.  On appeal, the appellant alleges that 
he incurred the low back disorder in service as a result of 
the October 1951 parachute drop injury.  Alternatively, he 
alleges that he aggravated his back secondary to his service-
connected left knee and left ankle disorders.

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, 
on the basis of "aggravation," and on a "secondary" basis.  
38 U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Service connection 
may also be granted for a disability that is proximately due 
to and the result of a service-connected disease or injury, 
38 C.F.R. § 3.310(a).  In addition, the United States Court 
of Appeals for Veterans Claims (Court) has held that when 
aggravation of a veteran's non-service connected condition is 
proximately due to, or the result of a service connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Having found the appellant's claim well grounded, a merits-
level review requires the Board to determine whether the 
evidence supports his claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If after consideration of 
all procurable evidence, a reasonable doubt arises as to 
service origin, degree of disability or any other point, such 
doubt shall be resolved in the appellant's favor.  38 C.F.R. 
§ 3.102 (1999).

In weighing the medical findings of record, along with due 
consideration to the appellant's contentions and reported 
medical history, all of which appear credible, the Board 
believes that there is an approximate balance of evidence for 
and against this claim which requires resolution of 
reasonable doubt in favor of a grant of service connection 
for a low back disorder.  Service records verify that the 
appellant participated in parachute jump training exercises 
during his second period of active duty (January 1951 to 
April 1953); this is the case because his Department of 
Defense Form 214 reflects that he was awarded the Parachute 
Badge.  Additionally, service medical records verify that he 
was injured in a parachute drop accident on October 17, 1951; 
apparently, the main chute did not release and he was forced 
to pull the back-up chute close to hitting the ground.  As a 
result, he fell hard and injured his left foot.  Medical 
records only show that he hurt his left ankle in the drop, 
however, as there is no evidence of any complaints or 
treatment for low back symptoms.  The balance of his service 
medical records are similarly negative for any treatment of a 
low back disorder.  The appellant essentially concedes the 
same on appeal, but argues that he suffered from low back 
pain on and off for years after the accident.  There is very 
little in the way of medical evidence from the post service 
period, but on examination by VA of his feet in April 1997, 
it was noted that the pain and stiffness from the appellant's 
left foot does "clearly affect his gait and likely 
contribute to altered mechanics which would worsen any 
condition he might have."  As this examination did not 
address all elements of the claim, the Board remanded the 
case in November 1999.  As a result, the appellant was 
examined in December 1999 by a VA orthopedic specialist.  
Based on the appellant's history, a review of the evidence in 
the claims file, and the clinical findings found on the 
examination, the VA orthopedist diagnosed spinal stenosis of 
the lumbar spine with multiple collapsed vertebrae from L1 to 
L4.  In response to the Board's remand instructions, this 
examiner offered the following medical opinion concerning the 
etiology of the appellant's back disorder:
In response to the question by the remand 
as to whether it is more likely than not 
that the pain in the lower back was in 
the period of active duty, the answer is 
that there is no mention in the chart 
that he had developed this.  By his 
history, he has [] had multiple jumps 
with a parachute with one having pretty 
severe injury when the parachute did not 
open in 1951.  The compression fractures 
that are noted here are consistent with 
an axial load type of injury.  This may 
be due to a parachute that did not open, 
however, in a previous report, there has 
only been mention of L1 and L3 and 
sometimes L2 compression fracture; there 
is a significant L4 compression fracture 
at this point which may point to the fact 
that there are all the result of 
insufficiency fractures secondary to 
osteoporosis.  He does have some 
degenerative scoliosis which is 
consistent with his compression 
fractures.

The VA orthopedic specialist found no direct cause-and-effect 
relationship between the appellant's low back disorder and 
his service-connected left foot and knee disorders, and he 
opined that while altered gait could put more strain on his 
back, he could not determine with any degree of medical 
certainty the exact nature or extent of any possible 
aggravation of the low back caused by the service-connected 
left foot and knee disorders.

Upon review of the evidence, the Board finds that service 
connection is warranted for a low back disorder.  Although 
there is no post service evidence showing treatment of this 
condition in service or until many years later (1996), the 
appellant has provided what the Board believes is credible 
accounts of a back injury sustained at the same time as the 
October 1951 parachute drop accident.  Such accounts are 
entirely consistent with the circumstances of his duties and 
activities while engaged in parachute jump exercises in 
service, and more specifically, appear consistent factually 
with the type of injury he sustained in the drop accident on 
October 17, 1951.  The service records show that he landed 
hard on his feet (rather then on his side or head) and thus, 
it seems entirely possible that he likely also suffered from 
impact-type trauma to his low back at the same time.  
Moreover, the Board finds that the appellant has provided 
credible accounts of his long-standing problems with his back 
(gradually increasing pain) since the drop accident in 
service.  Further, the Board finds that the above-cited 
medical opinion of the VA orthopedic specialist is fairly 
read to support a finding that the drop accident was 
responsible for the development of his low back disorder in 
the years after service.  Although the opinion is somewhat 
inconsistent on this point, because the examiner seemed not 
to be certain on one single etiology, he nevertheless stated 
that the appellant's compression fractures of L1-L4 were old 
and possibly related to parachute drop accident.  He added 
that the other possible etiology of the L1-L4 fractures could 
be related to osteoporosis given other findings of record, 
but he did not definitively rule out the 1951 parachute drop 
accident.

Under the circumstances of this case, where there is no 
evidence of a back disorder in service, but there is evidence 
of a traumatic injury sustained in a parachute drop in 
service, and where a VA orthopedic specialist has opined that 
the appellant's low back disorder "may" be related to the 
1951 parachute drop accident, the Board concludes that there 
is an approximate balance of evidence for and against the 
claim.  In a merits-based review of the claim, applicable 
regulations provide that a postservice initial diagnosis of a 
disability may established entitlement to service connection; 
38 C.F.R. § 3.303(d) states that service connection may be 
granted for any disease diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Accordingly, 
resolving all reasonable doubt in the appellant's favor, the 
Board concludes that a grant of service connection for a low 
back disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.



ORDER

Service connection for a low back disorder (spinal stenosis 
of the lumbar spine with multiple collapsed vertebrae from 
L1-L4) is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

